On Motion for Behearing.
Nixon, D. J.
This cause having come on to be beard upon an order granted for a rehearing, based upon the petition of defendant, verified May 23, 1882; and upon the bill of complaint, filed June 2, 1879; the amendment to said bill, filed August 26,1879; the answer thereto of the defendant, the Domestic Sewing-Machine Company; the replication of the complainant, and the proofs, oral, documentary, and written, taken and filed in said canse, and having been argued and submitted by counsel for the respective parties: Now, therefore, on consideration thereof, it is ordered that the interlocutory decree, heretofore entered, be opened and the bill of complaint dismissed without cost to defendant; and now, on motion of John Dane, Jr., Esq., counsel for the defendant, the court doth hereby order, adjudge, and decree that the complainants’ said bill of complaint be, and the same hereby is dismissed, without cost to defendant.